Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/22 has been entered. 

Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 33-37 and 39-40, 42-54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), and using claim 33 as the representative claim, it is determined that apart from generic hardware and other extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating purchases from one or more merchants, and processing the payment for the first item and the additional item,” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “storing…payment medium information from a payment medium associated with the customer; creating a data structure; receiving…an indication indicating a request by the customer to purchase a first item from a merchant; receiving…a second indication indicating a request by the customer to purchase an additional item; generating…a record associated with the customer and the merchant identifying the first item in response to receipt of the indication from the first device; updating… a data structure; calculating…an alert time at which to notify the first device based on a current time and on a time window from updating the data structure; sending…a notification; receiving…a second indication indicating a request by the customer; updating the data structure; receiving…a signal indicating that the customer authorizes processing payment for the first item and the additional item identified in the data structure; and sending an aggregation of the first item and the additional item; determining that the indication lacks an authorization for processing payment for purchase of the first item using the payment medium information; detecting…a departure of the first device from communicative contact with the server associated with the payment processing service with respect to the authorization.” These additional elements, considered in the context of claim 33 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting, storing, processing, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. The examiner further contends that the recited server; database, the network and customer device are used to simply store, process, transmit and output data, but the claim does not recite a technical improvement to the recited systems. The limitation “wherein the set of devices includes a customer device associated with the customer and a merchant device associated with the merchant” is recited to merely narrow the scope of the abstract idea. Thus, it is determined that claim 33 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the limitations of “storing…payment medium information from a payment medium associated with the customer; creating a data structure; receiving…an indication indicating a request by the customer to purchase a first item from a merchant; receiving…a second indication indicating a request by the customer to purchase an additional item; updating… a data structure; sending…a notification; receiving…a second indication indicating a request by the customer; updating the data structure; receiving…a signal indicating that the customer authorizes processing payment for the first item and the additional item identified in the data structure; and sending an aggregation of the first item and the additional item” are mere data gathering steps, which are insignificant extra-solution activities; thus, insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric Power. The limitations of “generating…a record associated with the customer and the merchant identifying the first item in response to receipt of the indication from the first device; and calculating…an alert time at which to notify the first device based on a current time and on a time window from updating the data structure; determining that the indication lacks an authorization for processing payment for purchase of the first item using the payment medium information; detecting…a departure of the first device from communicative contact with the server associated with the payment processing service with respect to the authorization” comprise the analysis of data, which is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 33 and are rejected using the same rationale as in claim 33 above. More specifically, dependent claims 34-36, 39-40, 42-43, 46, 49 and 53-54 do not recite additional elements but merely further narrow the scope of the abstract idea. However, dependent claims 44-45, 47-48 and 50-51 do recite additional elements but are mere data gathering steps, which are insignificant extra-solution activities; thus, insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric Power.
Response to Arguments
Applicant's arguments filed on 03/30/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claim is not directed to an abstract idea, the examiner disagrees. Under Step 2A (Prong 1), and using claim 33 as the representative claim, it is determined that apart from generic hardware and other extra-solution activities discussed in Step 2A, Prong 2 above, the claim as a whole recites a method of organizing human activity. For instance, the claim language “facilitating purchases from one or more merchants, and processing the payment for the first item and the additional item,” is a commercial activity. Commercial activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Applicant's citation of Bascom, SRI International and Packet Intelligence LLC, and Cosmokey is unpersuasive, as the claims at issue in Bascom, SRI International and Packet Intelligence LLC, and Cosmokey are readily distinguishable over the instant claims.  In Bascom the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted improvement in filtering technology by providing individually customizable filtering at a remote ISP server by taking advantage of the technical capability of certain communication networks.  The invention in Bascom was a technological solution to a technological problem, using an improved filtering technology rather than using conventional filtering technology.  In contrast, again, the instant claims provide a generically computer-implemented solution to a business-related or economic problem, and are incomparable to the claims at issue in Bascom.
The claims in SRI International and Packet Intelligence LLC, unlike the pending claims, are not directed to a method of organizing human activities, nor are they mere automation of mental tasks. While the claims in Cosmokey are directed to a method of organizing human activities, the additional authentication step/function , recited in the claim, is not a mere automation of mental tasks. The pending claims are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
In response to applicant’s argument that the MPEP provides several “examples of claims that do not recite (set forth or describe) an abstract idea,” of which Example VI recites a “graphical user interface (GUI)” that “automatically moves the most used icons to a position in the GUI closest to the start icon of the computer system based on [a] determined amount of use.” See MPEP § 2106.04(a)(1) (emphasis added). The examiner disagrees that the present claims are similar to those that do not recite (set forth or describe) an abstract idea,” particularly, Example VI, for the claim in Example VI solve specific technical or technological problems, and the specifications provide an indication of the improvement in the relevant art. In the present claim, by contrast, applicant has broadly contended that the claim recites very specific operations. However, as stated in MPEP 2106.05 “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.” Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
While applicant argues the operations are specific, the claimed operations are part of the abstract idea. However, a narrowly stated abstract idea is still an abstract idea. “In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.

Lastly, the examiner contends that the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 33 are the generically recited “server; database, the network and customer device.” The applicant doe not point to sufficient evidence that any of these components are anything other than well-understood, routine, and conventional, hardware components or systems being used in their ordinary manner. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on a “processor” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/            Primary Examiner, Art Unit 3697